Title: To Alexander Hamilton from William Jackson, 25 July 1797
From: Jackson, William
To: Hamilton, Alexander


Philadelphia July 25. 1797
Dear Hamilton,
In consequence of a conversation with Dr McHenry, to whom I shewed my letter to you of yesterday, I believed it proper to see Mr. Monroe this morning. He says he shall write to you tomorrow. His letter will form a better rule for further proceeding than any thing I have said, or can say.
My letter of yesterday was too late for the mail, and will be received at the same time with this. But Mr. Monroes determination to write to you himself does away with the necessity of that letter, and, was it not already in the post office, I would not trouble you with it.
I am most sincerely   Your faithful & affectionate servant
W Jackson
